Citation Nr: 0118223	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970, including a period of service in the Republic 
of Vietnam during the Vietnam Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefit claimed on appeal.

The veteran testified at a hearing in Washington, D.C., 
before the Board Member signing this decision in December 
2000.  Unfortunately, the audio tape of the hearing was lost 
and, consequently, no transcript of the hearing could be 
made.  In April 2001, the veteran again testified before the 
undersigned Board Member.  A transcript of that hearing is of 
record in the claims file.


FINDINGS OF FACT

1.  The veteran has a current, clear medical diagnosis of 
PTSD.

2.  Giving the veteran the benefit of the doubt, he 
experienced in-service stressors which are substantially 
corroborated by credible supporting evidence.

3.  The veteran's PTSD has been diagnosed based on his in-
service stressors.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial procedural matter, the Board notes that the RO 
most recently denied the issue of entitlement to service 
connection for PTSD on the basis of new and material 
evidence, with prior denials in November 1989 and June 1995.  
The subsequent Statement of the Case and Supplemental 
Statements of the Case, however, appear to decide the issue 
on the merits.  Nonetheless, in order to place the issue on 
the correct legal grounds, and in light of a diagnosis of 
PTSD based on in-service stressors, the veteran's sworn 
testimony at the hearing on appeal, and confirmed deaths in 
the veteran's unit, the Board finds that new and material 
evidence has been submitted to reopen his claim at this time.  
The credibility of this evidence is to be presumed for the 
purposes of determining whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Since new and 
material evidence has been received to reopen the claim, the 
issue of service connection for PTSD will be addressed on a 
de novo basis. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the provisions of 38 C.F.R. § 
3.304(f) were amended on June 18, 1999, and made effective to 
March 7, 1997.  See 38 C.F.R. § 3.304(f) (2000).  The Board 
must consider which version is more favorable to the veteran 
and apply the more favorable version of the regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no essential substantive change 
affecting this case, neither the old nor the new version is 
more favorable to the veteran.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Under the new regulations, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran engaged in 
combat.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder.  Post service medical evidence is devoid of a 
diagnosis of or treatment for PTSD for many years after 
service separation.  In November 1988, the veteran was 
diagnosed with alcohol dependence and neurotic depressive 
disorder.  In January 1989, he sought hospital treatment for 
symptoms associated with PTSD.  In June 1989, a board of 
psychiatrists determined that the veteran's appropriate 
diagnosis was PTSD.  Multiple additional hospital records, 
outpatient treatment records, and VA examinations reflect 
diagnoses of PTSD since the late 1980s without any evidence 
to the contrary.  Therefore, the Board finds medical evidence 
of a diagnosis of PTSD.

Further, the current diagnosis has been found to be related 
to the veteran's military experiences.  For example, in an 
August and September 1994 domiciliary care record, the 
veteran was noted to have a diagnosis of PTSD as a result of 
his war experiences.  He reported nightmares, flashbacks, 
distressing recollections, hypervigilance, and difficulty 
establishing relationships.  Similarly, a September 1994 
psycho-social survey found that life threatening events in 
service caused his current PTSD symptomatology.  More 
recently, a July 1999 note from his VA treating psychiatrist 
reflected that the veteran clearly suffered from PTSD owing 
to stressors to which he was subjected in Vietnam.  
Accordingly, the Board concludes that the medical evidence 
establishes a link between the veteran's current symptoms of 
PTSD and in-service stressors.  

Turning now to the final element, credible supporting 
evidence that the claimed in-service stressor occurred, the 
Board concludes that, giving the veteran the benefit of the 
doubt, such finding is supported by the record.  
Specifically, at a hearing before the Board in April 2001, 
the veteran testified that he was attached to the 168th 
Combat Engineers, witnessed people dying, fired his weapon, 
saw many explosions, survived an enemy attack, was exposed to 
sniper fire, and helped stand guard duty.  He indicated that 
he first sought treatment in 1970 for alcohol dependence but 
was not treated for PTSD until 1988.

While the veteran has reported witnessing the deaths of two 
fellow soldiers, the RO was unable to confirm that they were 
assigned to the veteran's unit.  Further, one of the soldiers 
mentioned by name was killed but not at the time the veteran 
was in Vietnam.  However, the claims file contains a report 
apparently from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)) 
verifying five fatalities in the veteran's unit apparently 
during the time he was in Vietnam.

Given the veteran's testimony as to the events in service and 
confirmation of five deaths in his unit during the relevant 
time, in addition to a clear diagnosis of PTSD which is 
linked to the in-service incidents, the Board finds that the 
evidence is sufficient to corroborate that the stressors 
actually occurred.  Accordingly, with application of the 
benefit of the doubt rule, the Board finds that the criteria 
to establish service connection for PTSD have been met in 
this case.


ORDER

Entitlement to service connection for PTSD is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

